

	

		II

		109th CONGRESS

		2d Session

		S. 2485

		IN THE SENATE OF THE UNITED STATES

		

			March 30, 2006

			Mr. Baucus (for himself

			 and Mr. Wyden) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to provide a

		  source for payments to States and counties under the Secure Rural Schools and

		  Community Self-Determination Act of 2000.

	

	

		1.Short titleThis Act may be cited as the

			 Secure Rural Schools and Communities

			 Funding Act of 2006.

		2.Funding source

			 for rural schools and communities payments

			(a)Rural schools

			 and communities trust fund

				(1)In

			 generalSubchapter A of chapter 98 of the Internal Revenue Code

			 of 1986 is amended by adding at the end the following new section:

					

						9511.Rural Schools

				and Communities Trust Fund

							(a)Creation of

				trust fundThere is established in the Treasury of the United

				States a trust fund to be known as the Rural Schools and Communities

				Trust Fund, consisting of such amounts as may be appropriated or

				credited to such Trust Fund as provided in this section or section

				9602(b).

							(b)Transfers to

				Trust FundThere are hereby appropriated to the Rural Schools and

				Communities Trust Fund amounts equivalent to the amounts estimated by the

				Secretary by which Federal revenues are increased, before October 1, 2016, as a

				result of the provisions of section 3402(t).

							(c)Expenditures

				from Trust FundAmounts in the Rural Schools and Communities

				Trust Fund shall be available only for—

								(1)payments to

				eligible States under section 102(a)(2) of the Secure Rural Schools and

				Community Self-Determination Act of 2000; and

								(2)payments to

				eligible counties under section 103(a)(2) of the Secure Rural Schools and

				Community Self-Determination Act of

				2000.

								.

				(2)Conforming

			 amendments

					(A)Payments to

			 StatesParagraph (3) of section 102(b) of the Secure Rural

			 Schools and Community Self-Determination Act of 2000 (Public Law 106–393; 16

			 U.S.C. 500 note) is amended by striking out of any funds in the Treasury

			 not otherwise appropriated and inserting out of the Rural

			 Schools and Communities Trust Fund under section 9511 of the Internal Revenue

			 Code of 1986.

					(B)Payments to

			 countiesParagraph (2) of section 103(b) of the Secure Rural

			 Schools and Community Self-Determination Act of 2000 (Public Law 106–393; 16

			 U.S.C. 500 note) is amended by striking out of any funds in the Treasury

			 not otherwise appropriated and inserting out of the Rural

			 Schools and Communities Trust Fund under section 9511 of the Internal Revenue

			 Code of 1986.

					(3)Clerical

			 amendmentThe table of sections for subchapter A of chapter 98 of

			 the Internal Revenue Code of 1986 is amended by adding at the end the following

			 new item:

					

						

							Sec. 9511. Rural Schools and Communities Trust

				Fund.

						

						.

				(b)Imposition of

			 withholding on certain payments made by government

			 entitiesSection 3402 of the Internal Revenue Code of 1986 is

			 amended by adding at the end the following new subsection:

				

					(t)Extension of

				withholding to certain payments made by government entities

						(1)General

				ruleThe Government of the United States shall deduct and

				withhold from any payment for goods and services which is subject to

				withholding a tax in an amount equal to 3 percent of such payment.

						(2)ExceptionsParagraph

				(1) shall not apply to any payment—

							(A)except as

				provided in subparagraph (B), which is subject to withholding under any other

				provision of this chapter or chapter 3,

							(B)which is subject

				to withholding under section 3406 and from which amounts are being withheld

				under such section,

							(C)of

				interest,

							(D)for real

				property,

							(E)to any tax-exempt

				entity, foreign government, or other entity subject to the requirements of

				paragraph (1), and

							(F)made pursuant to

				a classified or confidential contract (as defined in section

				6050M(e)(3)).

							(3)Coordination

				with other sectionsFor purposes of sections 3403 and 3404 and

				for purposes of so much of subtitle F (except section 7205) as relates to this

				chapter, payments to any person of any payment for goods and services which is

				subject to withholding shall be treated as if such payments were wages paid by

				an employer to an

				employee.

						.

			(c)Effective

			 dates

				(1)Subsection

			 (a)The amendments made by

			 subsection (a) shall take effect on October 1, 2006.

				(2)Subsection

			 (b)The amendment made by

			 subsection (b) shall apply to payments made after September 30, 2006.

				

